DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species: 
Species I, method of manufacturing a semiconductor device, as shown in FIGS. 4-19;
Species II, method of manufacturing a semiconductor device, as shown in FIGS. 20-21; and
Species III, method of manufacturing a semiconductor device, as shown in FIGS. 22-23.
The species are independent or distinct because claims to the different species may recite the mutually exclusive characteristics of such species. Furthermore, these species are not obvious variants of each other based on the current record. Additionally, the species require distinct and separate search that is independent one from the other. For example (not exhaustive), some species require: etching a portion of an ARC layer along first and second patterns P1 and P2 to expose an upper surface of a second mask; etching a portion of the ARC layer and a portion of the second mask layer along the first and second patterns P1 and P2 to expose an upper surface of a first mask layer;  and/or forming a second rework layer along an upper surface of a pattern layer, a sidewall of the ARC layer, and the upper surface of the second mask layer whereas other species do not.
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or e-resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention/species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention/species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected species. 
Should applicants traverse on the ground that the inventions or species are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Upon the allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815